Citation Nr: 0933099	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and November 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran requested a video hearing 
before a Veterans Law Judge but withdrew this request in June 
2007.

The issues of entitlement to service connection for hepatitis 
C and an acquired psychiatric disorder other than PTSD will 
be addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran suffered personal assaults while on active 
duty.

3.  The Veteran's PTSD was caused, at least in part, by the 
personal assaults he suffered while on active duty.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for PTSD 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 and the implementing 
regulations. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

However, medical opinions in cases of personal assault for 
PTSD are exceptions to the general rule discussed in Moreau 
that an opinion by a medical professional based on a post-
service examination cannot be used to establish the 
occurrence of a stressor.  See Patton v. West, 12 Vet. App. 
272, 277 (1999); see also 38 C.F.R. § 3.304(f)(3); VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 2006).  
Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In these situations, it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims 
of this type of trauma may not necessarily report the full 
circumstances of it for many years after it occurred.  Thus, 
when a PTSD claim is based on a personal assault in service, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3); see also Patton, 12 Vet. 
App. at 277; YR v. West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (alleging that the Veteran was kicked down a set 
of stains by his sergeant).

The Court advised that the portions of the VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14c, provide 
"guidance on the types of evidence that may serve as 
'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a 
personal assault during military service."  Patton, 12 Vet. 
App. at 277.  The United States Court of Appeals for Veterans 
Claims (Court) held that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault, 
are substantive rules that are the equivalent of VA 
regulations [indeed, this is now codified at 38 C.F.R. 
§ 3.304(f)(3)], and therefore, they bind VA decisions.  YR v. 
West, 11 Vet. App. at 398-99; Patton, 12 Vet. App. at 272.

Moreover, VA itself has defined personal assault very broadly 
to include an event of human design that threatens or 
inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21- 
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).

As a consequence, it is important to address and consider the 
applicability, or at least the potential applicability, of 38 
C.F.R. § 3.304(f)(3) in claims of entitlement to service 
connection for PTSD where the appellant describes any type of 
action or occurrence that could generally be described as 
constituting an "assault" or "harassment" during service, 
even if it is unclear whether the appellant is actually 
claiming PTSD based on that alleged assault or harassment.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for PTSD 
based on a personal assault incurred during active service.  
The Veteran contends that he was attacked during boot camp 
and while on a Navy ship and that these attacks caused his 
PTSD.  The Veteran entered active service in July 1973 at age 
17 with parental permission and his service included time in 
Guam.  A review of the Veteran's service personnel and 
treatment records do not reveal any report of the personal 
assault or requests for treatment after the incidents.  

The Veteran was discharged after being arrested for stealing 
a camera and for possession of heroin with the intent to sell 
it.  As he was not seen fit for service prior to the arrests, 
he was granted an honorable discharge.

After service, the Veteran has sought regular counseling and 
treatment for PTSD.  During his treatment, the Veteran 
revealed accounts of mental, physical, and sexual abuse, as 
well as behavior issues prior to joining the military.  He 
reveals that at age 11 he began a sexual relationship with 
his 13 year old sister.  The relationship consisted of oral 
sex and manual stimulation, but not intercourse.  At age 13, 
the Veteran's uncle engaged him in sexual activity.  The 
Veteran did not tell anyone about these events because he 
felt ashamed.

The Veteran's parents divorced when he was 14.  His father 
was mostly absent, but was emotionally and physically 
abusive.  The Veteran's mother was an alcoholic and both 
physically and verbally abused the Veteran and his sister.  
The Veteran believes that both his parents are still alive, 
but he is not in contact with them.  He also does not keep in 
touch with his sister.

Prior to joining the Navy, the Veteran was frequently truant 
from school.  He was also on probation for being in a fight 
which resulted in the other person being seriously injured.  
The Veteran's probation officer encouraged him to join the 
military.  Prior to joining the military, the Veteran drank 
alcohol and used marijuana.  

Additionally, the Veteran's treatment records reveal his 
accounts claiming that while in boot camp he was attacked in 
the restroom during lights out.  In a statement describing 
his stressor, the Veteran recounts that a blanket was thrown 
over him and he was physically sodomized by multiple 
offenders.  He was unable to see who attacked him because of 
the blanket thrown over him.  He reports that after the 
attack he was ashamed and afraid of reporting the incident.  
He later told a counselor that he felt he was attacked 
because he was young and good-looking.

The Veteran's stressor statement also recounted an attack in 
a ship boiler room.  He stated that he was cleaning water 
tubes in the boilers and was attacked by multiple 
individuals, possibly three.  The attackers closed the door 
to boiler room making it very dark and difficult to see who 
was attacking him.  At this point he states that he had 
escalated his drug use and was under the influence of LSD 
during the incident.  He states that he was sodomized by the 
attackers and assaulted causing him to lose consciousness.  
After the attack he woke up inside the boiler room 
suffocating from the soot and carbon in the room.  Several 
post-service treatment records reference a similar attack or 
fire in the boiler room aboard the ship.  It is unclear 
whether the fire precipitated from the attack or was perhaps 
a separate incident.

The Veteran has indicated several other distressing events 
during the course of his treatment.  He has had difficulties 
in his marriage.  He does not have any friends besides his 
wife.  He has had difficulty maintaining employment and has 
expressed frustration with this situation.  He has had 
financial difficulties including having his car repossessed 
for failure to make payments.

In May 2004 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination to asses his mental condition.  
During the examination the Veteran complained of insomnia, 
depressed mood, sense of hopelessness, persistent fatigue, 
anhedonia, difficulty concentrating, stressed feeling, and 
anxiety.  The report states that the Veteran has been 
depressed most of his life.  The Veteran got upset during the 
examination when discussing his past abuse but admitted he 
had been abused by an uncle and a family friend.  

The Veteran completed his GED while in service.  He went on 
to get an associates degree, bachelors degree, masters 
degree, and a Ph. D. in pastoral counseling.  He was also 
ordained as a Catholic priest.  

He discussed a plan to commit suicide that he did not go 
through with.  The examiner opined that the Veteran had major 
depression, but ruled out bipolar II disorder.  The examiner 
explained that the Veteran was under extreme stress because 
he had been unable to perform his work to the level he was 
accustomed to.  

In February 2005 the Veteran was seen at a VA outpatient 
center for an initial psychiatry assessment.  The Veteran's 
chief complaints at this time included having nightmares 
about his sexual abuse.  He stated he was afraid to tell 
anyone about the abuse because of his religious background.  
The Veteran's wife does not know about the attacks.  He said 
that the memories of the attacks had caused him to have a 
loss of libido.  The Veteran was diagnosed with PTSD 
secondary to his multiple sexual traumas.  

The Veteran was also afforded a VA C&P examination in 
February 2005 for depression.  In the examination, the 
Veteran reported having nightmares about his sexual assaults 
while in service.  He expressed pessimism about the result of 
his claim with VA and was offered the opportunity to 
reschedule the examination with another psychologist or 
psychiatrist, but refused.  The examiner opined that many 
factors contributed to the Veteran's mental condition 
including multiple sexual traumas, current financial and 
personal problems, as wells as past family issues.

The Veteran's pastor submitted a letter on his behalf, dated 
in August 2006, stating that the Veteran had sought spiritual 
counseling for several months.  The Veteran told the Pastor 
about being sexually abused while in the Navy and explained 
that it may have led to his abuse of drugs and alcohol.  The 
pastor observed that the Veteran had experienced difficulty 
adjusting his life traumas.

In light of the evidence, the Veteran is entitled to service 
connection for PTSD due to his in service personal assaults.  
The Veteran has a current diagnosis of PTSD which has been 
linked to his multiple sexual traumas.  While the in-service 
stressors are not recorded in the Veteran's service personnel 
or treatment records, there is credible evidence that the 
incidents occurred.  

Because this case involves a personal assault, post-service 
examinations can be used to corroborate the occurrence of a 
stressor.  See Patton v. West, 12 Vet. App. 272, 277 (1999); 
see also 38 C.F.R. § 3.304(f)(3).  Here, the Veteran has 
sought extensive psychiatric treatment for the various 
traumas he has experienced in his life.  Multiple examiners 
have attributed the Veteran's PTSD to his multiple sexual 
traumas, which includes the in-service attacks.  Although the 
Veteran suffered abuse prior to active service, the competent 
evidence of record attributes the Veteran's psychological 
problems, at least in part, to the in-service incidents.

Additionally, the Board finds that the Veteran's statements 
about his stressors have been consistent throughout the 
record.  The Veteran's accounts of the attacks do not vary 
between his personal statements and treatment records.  

The Board notes that the Veteran's behavior after the attacks 
is consistent with that expected from individuals who have 
experienced personal traumas.  After the attacks, the 
Veteran's work performance deteriorated.  Prior to discharge 
he was seen as unfit for service, evidencing the 
deterioration in his performance.  He also increased his 
participation in risky behavior including substance abuse and 
sexual activity.  

As the Veteran has established that a personal assault 
occurred while he was in service, he has a current diagnosis 
of PTSD, and his PTSD has been associated, at least in part, 
with the personal assaults, the Veteran is entitled to 
service connection for PTSD and the claim is granted.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran seeks entitlement to service connection for 
hepatitis C and an acquired psychiatric disorder other than 
PTSD.  The Veteran contends that he contracted hepatitis C 
while stationed in Guam when using intravenous (IV) drugs as 
a method of coping with personal assaults that occurred in 
service.  The Veteran also contends that he has depression as 
a result of his hepatitis C diagnosis.

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, the Board notes that the RO originally adjudicated the 
issue as entitlement to service connection for depression.  
However, during the course of the appeal, the medical 
evidence revealed various diagnoses of acquired psychiatric 
disorders, to include depression, PTSD, and anxiety.  The 
Court has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board must remand this issue for an examination to assess 
whether the Veteran's psychiatric symptomatology is 
completely encompassed by his service-connected PTSD; or, if 
there are other, distinct symptoms, and if so, whether they 
are related to his military service.

The Veteran claims he contracted hepatitis C while on active 
duty in Guam.  The Veteran may have been exposed to hepatitis 
C through his use of IV drugs in Guam.  The VA examiner 
opined that the Veteran's strain of hepatitis C is one 
prevalent in Guam.  The Veteran contends that the in-service 
personal assaults caused him to increase his drug use, 
including escalating his usage to the more serious IV drugs.

The Board notes that, with respect to alcohol and drug abuse, 
the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is the result of a 
Veteran's own alcohol or drug abuse.  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

However, the Board also observes that service connection may 
be granted for a disability proximately due to or the result 
of a service-connected disorder and where aggravation of a 
non-service-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a).  However, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), interpreting 38 U.S.C.A. 
§ 1110 (which contains essentially the same provisions as 38 
U.S.C.A. § 1131), held that VA compensation benefits are 
available for an alcohol or drug-related disability that is 
secondary to a service-connected disorder.  Id. at 1370.  The 
Federal Circuit explained that 38 U.S.C.A. § 1110 precluded 
compensation for primary alcohol abuse or drug disabilities 
and for secondary disabilities that result from primary 
alcohol or drug abuse.  Id. at 1376.

This issue must be remanded for an examination to establish 
whether the Veteran contracted hepatitis C through drug use, 
and, if so, whether the Veteran's drug use in Guam was a form 
of self-medication caused by the Veteran's in-service 
personal assaults; or, whether they were acts of willful 
misconduct by the Veteran.

The Board also notes that in a March 2006 VA treatment 
record, the Veteran reported that he was continuing therapy 
in order to support his Social Security Administration (SSA) 
disability claim.  As such, on remand, it should be 
ascertained whether the Veteran is in receipt of SSA 
disability benefits and, if so, such records should be 
obtained and associated with the claims file. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Ascertain whether the Veteran is in 
receipt of SSA disability benefits and, 
if so, obtain such records and associate 
them with the claims file.

2.  Arrange for the Veteran to undergo 
appropriate VA examinations to determine 
the nature, extent, onset, and etiology 
of his hepatitis C and the existence or 
extent of any acquired psychiatric 
disorder other than PTSD.  The claims 
folder should be made available to, and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  

Relevant to hepatitis C, the examiner 
should elicit from the Veteran a report 
of his hepatitis C risk factors.  The 
examiner should opine as to whether it is 
at least as likely as not that the 
Veteran contracted hepatitis C during 
active service, to include as the result 
of IV drug use in Guam.  If it is 
determined that the Veteran's hepatitis C 
is a result of IV drug use during 
service, the examiner should offer an 
opinion as to whether such drug use 
resulted from his in-service personal 
attacks, 
i.e., was a coping mechanism, or whether 
it was willful misconduct.    

Pertinent to an acquired psychiatric 
disorder, the examiner should provide a 
diagnosis for each acquired psychiatric 
disorder separate and distinct from PTSD.  
If the Veteran's psychiatric symptoms are 
encompassed by his PTSD diagnosis, the 
examiner should so state.  If the Veteran 
has a separate and distinct psychiatric 
disorder, the examiner should opine as to 
whether or not that disorder is at least 
as likely as not related to the Veteran's 
service or a service-connected 
disability.
 
The rationale for all opinions expressed 
should be provided in a legible report.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should 
be readjudicated based on the entirety of 
the evidence, to include all evidence 
received since the issuance of the May 
2006 statement of the case.  If the 
claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


